Opinión del
Juez Asociado Señor Ortiz
en la cual concurre el Juez Presidente Señor Snyder.
En esta acción de filiación tramitada originalmente ante la Sección de Bayamón del anterior Tribunal de Distrito de Puerto Rico, se dictó sentencia por el tribunal a quo decla-rando con lugar la demanda. Se alega en la demanda que siendo soltera María Figueroa Fuentes sostuvo relaciones de concubinato bajo un mismo techo con el demandado desde el mes de febrero de 1948, estando éste casado con otra mujer, y que de esas relaciones procrearon a la menor Migdalia Figueroa, quien nació el 19 de diciembre de 1948. Se expone, además, en la demanda que siempre se ha encontrado y se encuentra en la posesión continua de hija natural del deman-*179dado y que “desde que la demandante se encontraba en estado grávido hasta que naciera la referida menor y posteriormente siempre ha tratado a dicha menor como su hija, tratándola como tal en público y en privado, habiendo provisto a la demandante antes del alumbramiento de dicha hija menor, con medios para su cuidado y atención y para su alumbra-miento”. El demandado negó los hechos alegados en la demanda. Al dictar sentencia declarando con lugar la de-manda, el tribunal a quo formuló las siguientes conclusiones sobre los hechos:
“1. Telesforo Díaz es un hombre casado desde 1934, pero este hecho no le impide ni le ha impedido cometer actos de adul-terio, a virtud de los cuales ha procreado hijos fuera del matri-monio.
“2. María Figueroa Fuentes es una joven divorciada, pero de buena reputación en lo que a castidad se refiere, que vive y ha vivido desde hace algunos años en compañía de su señora madre en el Municipio de Naranjito.
“3. El demandante (sic) requirió de amores a María du-rante el mes de febrero de 1948, ella le correspondió, y man-tuvieron relaciones de concubinato durante seis meses, a sabien-das del vecindario, en el domicilio de la madre de María.
“4. Como resultado de estas relaciones, nació una niña en 19 de diciembre de 1948, quien fué inscrita en el Registro Demográfico como hija natural de María Figueroa con el nom-bre de Migdalia Figueroa.
“5. Mientras María Figueroa se encontraba encinta, y pos-teriormente (sic) al parto, el demandado había realizado actos de reconocimiento, públicamente, y tendentes a demostrar que él es el padre de la niña, tales como visitar a María, instigarla a sacarse la criatura mediante aborto criminal para lo cual le dió $25; mandarle $10 al hospital con su hermano; insistir en cumplir sus deberes de padre con la condición de que la demandante se desprendiera de su hija y la entregara a su esposa; y por fin prodigándole caricias y mimos cuando la vió por vez primera en su casa.
.“6. El demandado se ha negado a reconocer a esta niña como hija suya, por lo que también se ha negado a proporcio-narle su apellido y alimentos.
*180“7. El Juez que suscribe pudo observar cierto parecido físico entre el demandado y la niña.”
El tribunal sentenciador formuló las siguientes conclu-siones de derecho:
“1. El Tribunal tiene jurisdicción sobre las partes y sobre la materia.
“2. Los hechos alegados en la demanda son suficientes para constituir una causa de acción.
“3. El demandado, Telesforo Díaz, sostuvo relaciones de concubinato con María Figueroa Fuentes, en el domicilio de la madre de ésta, constituyendo este domicilio el techo bajo el cual dichas relaciones se efectuaron privada y públicamente.
“4. Telesforo Díaz es el padre natural de la niña Migdalia Figueroa.
“5. Migdalia Figueroa tiene derecho a llevar el apellido de su padre, y por tanto debe ser inscrita y reconocida pública-mente como Migdalia Díaz Figueroa.
“6. Migdalia Díaz Figueroa tiene derecho a recibir alimen-tos de su padre, Telesforo Díaz, y éste está en la obligación de darlos.”
El demandado ha apelado para ante este Tribunal y ha señalado los siguientes errores:
“Primer error: El Tribunal de Distrito cometió error al concluir que ‘Telesforo Díaz sostuvo relaciones de concubinato con María Figueroa Fuentes en el domicilio de la madre de ésta constituyendo este domicilio el techo bajo el cual dichas relaciones se efectuaron privada y públicamente’ (párrafo 3 dé-las Conclusiones de Derecho al folio 10 — Trans, de Evid.).
“Segundo error: El Tribunal de Distrito cometió error claro en la apreciación de la prueba y al aquilatar la misma procedió con prejuicio y parcialidad siendo equivocada su con-clusión de que de la prueba quedó establecido el concubinato-público y privado entre la demandante y el demandado, única base en que funda su sentencia, y por consiguiente procede la revocación de la misma.”
Se trata en este caso de un alegado hijo ilegítimo, conocido anteriormente como hijo adulterino, de padres queal tiempo de la concepción del menor no podían casarse entre *181sí. En vista de que la menor nació en el mes de .diciembre de 1948, la acción entablada debe regirse por la Ley 229 de 12 de mayo de 1942, según la misma fué enmendada por la núm. 243 de 12 de mayo de 1945. Esa ley dispone en su sección primera que: “Serán hijos naturales todos los hijos nacidos fuera de matrimonio con posterioridad a la fecha de vigencia de esta Ley, independientemente de que sus padres hubieren podido o no contraer matrimonio al tiempo de la concepción de dichos hijos. . . .”
La sección 2 dispone lo siguiente:
“Los hijos nacidos fuera de matrimonio con anterioridad a la fecha de vigencia de esta Ley y que no tenían la condición de hijos naturales según la legislación anterior, podrán ser reconocidos por acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, a todos los efectos legales. Estos hijos quedarán legitimados por el subsiguiente matrimonio de sus padres entre sí.
“En caso de que lps hijos a que se refiere esta sección no fue-ren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su heren-cia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este reco-nocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconocimiento de hijos naturales; Entendiéndose, sin embargo, que tal recono-cimiento sólo tendrá el alcance que aquí se expresa.”
El primer problema que surge ante nuestra considera-ción consiste en determinar si un hijo nacido fuera de matri-monio con posterioridad a las fechas de aprobación de las leyes 229 de 1942 y 243 de 1945, tiene que demostrar, en una acción de filiación, que en cuanto a él se ha cumplido con los preceptos y requisitos del artículo 125 del Código Civil, o sea, que sus padres vivían en estado de concubinato al tiempo de la concepción o nacimiento del hijo, o que el hijo se ha hallado en la posesión continua del estado de hijo natural o cuando exista algún escrito indubitado del padre en que expresamente reconozca la paternidad o cuando exista *182alguna prueba auténtica de la paternidad. Con respecto a hijos nacidos fuera de matrimonio con anterioridad a la vigencia de la Ley 243 de 1945, dicha ley específicamente dispone que la acción para el reconocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico, cuando los hijos no fueren reconocidos por la acción voluntaria de sus padres. Ello conlleva la aplicación a tales casos de los preceptos del ya citado artículo 125 del Código Civil. Vargas v. Jusino, 71 D.P.R. 389, 392, 393. El artículo 125 se refiere a actuaciones de los padres que determinan un reconocimiento, pero esas actuaciones, como cuestión de procedimiento, deben probarse en la acción judicial correspondiente. Ahora bien, en cuanto a hijos nacidos fuera de matrimonio con posterioridad a la fecha de la vigen-cia de la Ley 229 de 1942, como la menor envuelta en este litigio, todos ellos son declarados hijos naturales, indepen-dientemente de que sus padres hubieren podido o no contraer matrimonio al tiempo de la concepción de dichos hijos, por la sección 1 de dicha ley. Tal sección no dispone expresa-mente que el reconocimiento de tales hijos se tramitará de acuerdo con el Código Civil. Sin embargo, entendemos que fué el propósito esencial del legislador al aprobar la sec-ción 1 de la citada ley 229 de 1942 el de eliminar cualquier posible diferencia entre hijos naturales y adulterinos nacidos con posterioridad a la vigencia de la ley. No fué el pro-pósito el de eliminar los requisitos de prueba contenidos en el artículo 125. De haber sido tal la intención legislativa, la Asamblea Legislativa hubiese derogado o enmendado expresamente dicho artículo. No hubo derogación implícita, ya que la creación de la igualdad entre hijos nacidos fuera de matrimonio no es incompatible con la necesidad de demos-trar el status de tales hijos mediante cierta clase de prueba.
Ahora bien, siendo aplicables al caso de autos las disposiciones del artículo 125 del Código Civil, erró el tribunal inferior al concluir que se había probado que María Figueroa Fuentes y Telesforo Díaz habían vivido juntos en *183concubinato. La prueba de la parte demandante en cuanto a tal extremo, creída por el tribunal sentenciador, fué al efecto de que el demandado enamoraba a María Figueroa Fuentes, madre de la menor, y allá para los meses de febrero y marzo de 1948 sostuvieron relaciones carnales; que aquélla vivía en casa de su señora madre en el “Cerro Número 2” de Naranjito; que el demandado, quien era hombre casado y vivía en Corozal, visitaba a María dos veces por semana, entrando a la casa de ella temprano en la noche y yéndose por la madrugada o por la mañana; que cuando la madre de la menor tenía cuatro meses de embarazo él le dió $25 para que se extrajera la criatura pero que tal cosa no fué posible; que después de María quedar encinta sólo la visitó tres veces, y que la menor nació el 19 de diciembre de 1948.. Aunque el hecho de que el supuesto padre tenga otra resi-dencia que el de la madre no es incompatible con la existen-cia de un estado de concubinato entre ellos y aunque no es necesario que el hombre y su querida se hagan pasar ante el público como marido y mujer para que se establezca un con-cubinato, ni tampoco que las relaciones sean notorias (Estela v. Sucn. Medraño, 51 D.P.R. 548), sin embargo, las meras visitas esporádicas con el objeto de tener relaciones sexuales que no equivalgan a un estado de vida marital, que sea real, sin necesidad de matrimonio, no son suficientes para cons-tituir un estado de concubinato. (Estela v. Sucn. Medraño,, supra, a la página 554.) El concepto de concubinato en su esencia comprende la relación entre un hombre y una mujer que hacen vida de esposos sin serlo. Vázquez v. De Jesús, 65 D.P.R. 900, 903. En este caso la prueba no demuestra que María Figúeroa Fuentes y el demandado hicieran vida de esposos. Sin embargo, la apelación se da contra la sen-tencia y no contra los fundamentos de la opinión, y la sen-tencia dictada en este caso puede y debe ser sostenida por otros motivos. Cf. Bianchi v. Sucn. Bianchi, 67 D.P.R. 594, 601; Cruz v. Carrasquillo, 61 D.P.R. 435. Entendemos y resolvemos que, en vista de las circunstancias especiales de *184este caso, se probó la posesión continua de estado. Es cierto que este Tribunal ha resuelto que la prueba de la posesión continua de estado ha de ser robusta y convincente. Santiago v. Martínez, 72 D.P.R. 934, 941; Vargas v. Jusino, supra; Vázquez v. Sucn. Boyrié, 52 D.P.R. 856, 859; Torres v. Sucn. Caballero, 39 D.P.R. 724, 730; Fontánez v. Sucn. Buxó, 36 D.P.R. 227, 232; Vega v. Sucn. Vega, 32 D.P.R. 595, 598; Medina v. Sucn. Bird, 30 D.P.R. 158, 162; Marrero v. Fordham, 27 D.P.R. 708, 712; Méndez v. Martínez, 21 D.P.R. 252, 267; Negueruela v. Somohano, 16 D.P.R. 692, 694. No debemos aplicar a este caso una norma de interpretación tan rígida y restrictiva. En primer término, >el estatuto tan sólo requiere una demostración de “posesión continua de estado”. Nada hay en la ley que exija deter-minado “quantum” o calidad de prueba para justificar el cumplimiento de tal requisito. El concepto de “prueba ro-busta y convincente” se ha adherido a la ley por interpreta-ción judicial y no debe transformarse en un imperativo categórico que sea mecánico e inflexible y que sea un obs-táculo a la verdad y a la justicia en un caso determinado. Escapemos de la tiranía de las palabras y de la prisión de los conceptos puramente mecánicos para que podamos dis-frutar responsablemente de la libertad judicial de atender a los méritos de cada caso, desde el punto de vista de las realidades de la vida y de determinados intereses sociales e individuales. Ello no implica, naturalmente, que ignoremos la letra de la ley y que el capricho, o aun la filosofía, del juzgador se utilice para sustituir o sacrificar el precepto del estatuto. Estamos en un gobierno de leyes y no de hombres. Pero la conveniencia de evitar una justicia individualizada más allá del ámbito de la ley es compatible con el desideratum de interpretar las palabras del estatuto en forma dinámica, flexible y realista.
En cuanto al problema que nos ocupa, comprendemos, en cuanto a la clase de prueba requerida para establecer la filiación, que el juzgador se enfrenta con el dilema de *185hacer justicia a hijos inocentes, especialmente desde el punto de vista del reconocimiento cabal de la igualdad esencial que ■debe existir entre los seres humanos, y al mismo tiempo reco-nocer que el status de hijo y de miembro de una familia tiene una pronunciada significación social y que, por lo tanto, no ■deben quedar abiertas las puertas para reclamaciones ficti-cias o fraudulentas de filiación. La eliminación de catego-rías rígidas no debe implicar que el juzgador deba dejar de •cumplir con su alta responsabilidad social de aquilatar cui-dadosamente la prueba en casos de filiación, y de resolver de acuerdo con una auténtica preponderancia de la evidencia. De otro lado, la invocación de la trascendencia social de la relación de padre e hijo sirve muchas veces como “premisa inarticulada” de una actitud contraria a la igualdad entre todos los hijos, ya sean legítimos o naturales. Es por ello ■que nosotros, como juzgadores, debemos imprimirle vitalidad a la letra de la ley, no precisamente desde el punto de vista de nuestra filosofía individual, sino desde el punto de vista de la filosofía imperante en la comunidad, tal como ella se traduce a través del desarrollo de las leyes. A menos que la letra de la ley exija determinada interpretación, tanto la historia legislativa y social de la ley en cuestión como los es-tatutos posteriores in pari materia pueden ser utilizados en ayuda de la interpretación que corresponda, a los fines de lograr una adecuada armonía en cuanto a satisfacción del propósito legislativo. 50 Am. Jur. 274 et seq., 328, 329, 343 et seq. De acuerdo con los artículos 18 y 19 de nuestro Código Civil, las leyes que se refieren a .la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro y, además, el medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla. Es importante, por lo tanto, el que consideremos *186la historia de los conceptos relativos a la filiación de hijos ilegítimos y a la forma de probar tal status, esto es, en lo sustantivo y en lo adjetivo.
Bajo el antiguo sistema legal romano' se le daba extraor-dinaria importancia a la institución de la familia, que for-maba un imperium in imperio más antiguo que el Estado. Hunter, Derecho Romano, pág. 34. Prevalecía la doctrina patriarcal de la familia, basada en la autoridad del padre. Sherman, Roman Law in the Modern World, Yol. 2, pág. 44. Tal concepto implicaba una actitud rigorosa en cuanto a los derechos de hijos ilegítimos. 30 Col. L. Rev. 308, 310: “The Familiar Property Rights of Illegitimate Children: A Comparative Study”. De otro lado, era relativamente fácil el probar el status de hijo ilegítimo, siendo ello una sencilla cuestión de hecho, sin mayores limitaciones que en cuanto a cualquier otra cuestión de hecho en cualquier otra rela-ción jurídica. 30 Col. L. Rev. 322.
Bajo el antiguo derecho francés, anterior al Código Napo-leónico, no se imponía restricción alguna a la investigación de la paternidad y aun bastaba con la declaración de la pre-sunta madre para establecer la maternidad, bajo la máxima de créditur virgini parturienti asserenti se pragnantem esse es aliquo (había que creer en la anterior virgen porque los gastos de parto no sufren retraso). Véase Colin y Capitant, Derecho Civil, Vol. 1, pág. 621 [2da. ed. pág. 600]. Pero fueron tales los abusos de libertad tan absoluta que, luego,' durante más de un siglo, prevaleció en Francia el artículo 340 del Código Napoleónico, que prohibió la investigación de la pa-ternidad y dispuso que, excepto en casos de rapto, la filiación de un hijo natural sólo podía resultar del reconocimiento vo-luntario por el padre. Colin y Capitant, ob. cit., pág. 621. La innovación fué más allá de lo justo (1 Manresa 631, 6ta. ed.) y se basó en el deseo de evitar escándalos, decisiones arbi-trarias y chantajes, en casos en que es difícil y a veces im-posible el probar con absoluta certeza la paternidad, debido “al velo impenetrable del misterio que rodea a la paternidad”, *187según dijo el autor del artículo 340. 1 Manresa, ob. cit., 630. En cuanto a tales fundamentos, en Colin y Capitant, ob. cit., 623 [2da. ed. pág. 602], se dice lo siguiente:
“La refutación del primero de estos argumentos es fácil. La ley tolera procesos tanto civiles como criminales de divor-cio, de negación de paternidad, adulterio, proxenetismo, delitos contra la honestidad y buenas costumbres, tan desagradables y tan perturbadores de la tranquilidad de las familias como puede serlo un pleito de la investigación de la paternidad. ¿No se produce el más grave escándalo en una legislación que per-mite el abandono de madres y de hijos con la desmoralización que semejantes perspectivas producen en las relaciones entre los sexos, sobre todo en el seno de las grandes aglomeraciones obreras ?
“En cuanto a la segunda razón, hay que reconocer que es notoriamente exagerada. Prueba de que no es absolutamente imposible la demostración de la paternidad natural, es que la ley la permite en un caso, en el de rapto. Y además, no es difícil concebir hipótesis en las que la paternidad descansa en verosimilitudes, en presunciones de tanta importancia como las que resultan, ya del rapto, ya del reconocimiento voluntario por acta auténtica. Así sucede especialmente en caso de violación, de manifestaciones de paternidad hechas por escrito reiterada y formalmente, de posesión de estado. La cohabitación cons-tante de dos concubinos que viven como si estuvieran casados, ¿no entraña la misma prevención de relaciones sexuales que las que deriva del matrimonio? Y la presunción de fidelidad que debe corroborar la precedente para completar la prueba de la paternidad, prevención que, respecto de una mujer casada, resulta del hecho mismo del matrimonio, ¿no puede conside-rarse como suplida cuando la conducta de la madre soltera fuera de sus relaciones con su concubino no da lugar a censuras de ningún género?
“Tan débilmente justificada en razón, inhumana e inicua en sus resultados, la nueva regla de prohibición de investigación de la paternidad no debía subsistir.
“Fuera de Francia no goza la popularidad que durante largo tiempo fué unida al Código de Napoleón. Los países germá-nicos y anglosajones permanecieron fieles a la doctrina contra-ria. Suiza, cuyos cantones se dividieron en esta cuestión, se mostró en su Código civil unitario (artículo 307) partidaria del *188principio de la libertad de la investigación. Una región, la de los países renanos, que al principio practicó el sistema francés, tuvo que admitir la investigación de la paternidad después de ponerse en vigor el Código civil alemán (artículos 1.716 y 1.717) ; esta modificación legislativa produjo muy buenos resul-tados. De la misma manera Bélgica ha admitido la investi-gación de la paternidad natural por su ley del 23 de abril de 1908.
“En Francia, bajo la influencia de la literatura novelesca y dramática, naturalmente compasiva con el hijo natural, se ini-ció muy pronto un movimiento de protesta contra la regla del artículo 340. En este movimiento se ha visto marchar juntos a publicistas procedentes de los más opuestos campos: Víctor Hugo y Le Play, y a jurisconsultos de tendencia diametralmente contrarias: Acollas al lado de Jacquier y Lacoierta. Final-mente, después de varias tentativas inútiles de reforma legis-lativa, el Parlamento, admitiendo una proposición de los señores Gustave Rivet y Beranger, que se remontaban a 1905 y que había sufrido después numerosas modificaciones, concluyó por votar la ley del 16 de noviembre de 1911 (sic), la cual, introducida en el artículo 340, suprime el principio de la prohibición abso-luta de la investigación de la paternidad fuera del matrimonio y lo reemplaza por la regla de la investigación en justicia, per-mitida y organizada en un cierto número de hipótesis taxati-vamente limitadas.”
El artículo 340 del Código de Napoleón, sustituido ahora por la ley de 16 de noviembre de 1912, prohibía la pesquisa de la paternidad, como método de prueba. Independiente-mente de sus méritos, el artículo 340 fué adoptado por varios países, tales como Bélgica, Grecia, Holanda, Rumania, Haití, Costa Rica, Bolivia, Uruguay y Venezuela. 1 Manresa, ob. cit., 631. De otro lado, la libre investigación de paternidad mediante cualquier clase de prueba ha sido aceptada en Inglaterra, Escocia, muchos de los Estados en los Estados Unidos de América, Suecia, Noruega, Dinamarca, Austria, Hungría, Alemania, Suiza, Brasil, Méjico, Perú, Chile, República Argentina, Guatemala, Salvador y Honduras. Manresa, ob. cit., 631.
*189En España, antes de empezar a regir el Código Civil, los derechos y acciones de hijos ilegítimos se determinaban por la ley 11 de Toro. Bajo esa ley, los requisitos exigidos para que un hijo pudiese establecer su filiación eran los siguientes:
(1) Haber nacido de padres que al tiempo de la concep-ción o del nacimiento podían casarse válidamente sin dis-pensa, y
(2) Que fué reconocido por el padre, expresa o tácita-mente. (Planellas v. Sucn. Planellas, 59 D.P.R. 372, 386; Castro v. Solís, 19 D.P.R. 677; Ramírez et al v. Ramírez et al, 30 D.P.R. 617.)
La ley 11 de Toro concedía una gran amplitud en cuanto a la prueba de la filiación, ya que permitía que se acredi-tase el reconocimiento tácito por cualquiera de los métodos de prueba establecidos en derecho. 1 Manresa 621, 6ta. ed. Sin embargo, al aprobarse el Código Civil, empezó a regir su artículo 135, análogo al 125 nuestro. Bajo el artículo 135, el padre está obligado a reconocer al hijo natural cuando exista un escrito indubitado del padre en que expresamente reconozca su paternidad o cuando el hijo se halle en la pose-sión continua de estado, justificada por actos directos del mismo padre o de su familia. Nuestro artículo 125 va más lejos y admite, para el establecimiento de la filiación, prueba del concubinato de ambas partes, y prueba auténtica de la paternidad. Tanto el Código Civil de España como el nues-tro adoptan un término medio en cuanto a la pesquisa de la paternidad, ya que no la prohíben absolutamente, como ocurría en Francia, ni la permiten libremente en todos los casos, sino que permiten prueba de la filiación y de la pater-nidad en los casos taxativamente señalados en el Código, que ya hemos enumerado. 1 Manresa, ob. cit,, pág. 630 et seq. Pero al así hacerlo, no se dijo nada en esos Códigos en cuanto a la clase de prueba que era necesaria para demostrar la existencia de uno de los casos, o de una de las situaciones, enumeradas en el Código. El requisito de “prueba robusta. *190y convincente” ha sido impuesto judicialmente, y no por el Código. Equivale a la creación judicial, y no estatutaria, de una regla de evidencia en cuanto a la clase de prueba requerida en virtud de determinada filosofía o política judicial. Es ésa la política que estamos ahora examinando. Veamos cuál es la política legislativa y constitucional que prevalece en Puerto Rico en cuanto a los derechos sustan-tivos de los hijos ilegítimos.
Ya hemos visto que las leyes 229 de 1942 y 243 de 1945 establecen la igualdad entre hijos “adulterinos” e hijos natu-rales nacidos con posterioridad a esas leyes. Bajo la ley 448 de 1947, el caudal hereditario de un causante debe dividirse por partes iguales entre todos sus hijos legítimos y natura-les. Cortés v. Cortés, 73 D.P.R. 693. La sección 1 del ar-tículo 2 de la Constitución del Estado Libre Asociado de Puerto Rico dispone que todos los hombres son iguales ante la ley, que no podrá establecerse discrimen alguno por motivo de nacimiento, origen o condición social y que las leyes encar-narán estos principios de esencial igualdad humana. El Informe de la Comisión de Carta de Derechos de la Con-vención Constituyente que aprobó nuestra Constitución dice, en parte, lo siguiente:
“El propósito de esta sección es fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esen-cial de todas las personas dentro de nuestro sistema constitu-cional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la naturaleza o en la cultura. Todo discrimen o privilegio contrario a esta esencial igualdad repugna al sistema jurídico puertorriqueño. En cuanto fuera menester nuestra organización legal queda robus-tecida por la presente disposición constitucional, a la vez que obligada a ensanchar sus disposiciones para dar plena realiza-ción a lo aquí dispuesto.
. “Nacimiento. Se propone eliminar el estigma jurídico en contra de los hijos habidos fuera de matrimonio. Se coloca a *191todos los hijos respecto de sus padres y respecto del orden jurí-dico en igualdad de derechos. Las uniones ilícitas pueden y deben estar prohibidas y esta disposición tendrá como una de sus consecuencias el desalentarlas. Pero el fruto inocente de ellas, debe advenir al mundo libre de descalificaciones o de infe-rioridades jurídicas. Así lo exige el principio de la responsa-bilidad individual, con arreglo a la cual nadie es culpable por los actos que él mismo no realiza-. Aunque la legislación actual ya cubre en casi su totalidad lo aquí dispuesto, será menester nueva legislación. A los fines de herencias y propiedades las modificaciones resultantes de esta sección no deberán ser retro-activas a nacimientos ocurridos antes de su vigencia.
“Origen social. Esta expresión reafirma el principio de descartar toda gradación, favoritismo o prejuicio al sopesar los ™éritos de una causa judicial, de una solicitud en el servicio público, de una subasta, etc., por motivos de origen o condición social.”
Finalmente, la ley núm. 17, aprobada en 20 de agosto de 1952, intitulada: “Para establecer la igualdad de dere-chos de los hijos”, dispone que todos los hijos tienen respecto a sus padres y a los bienes relictos por éstos los mismos derechos que corresponden a los hijos legítimos, siendo tal disposición retroactiva al día 25 de julio de 1952.
Todas esas disposiciones sirven de elocuente y definitiva expresión de- una acentuada política y filosofía legislativa y constitucional de lograr la igualdad entre todos los hijos. Al-interpretar el artículo 125 de nuestro Código Civil no debe-mos ignorar esos pronunciamientos, cuya tónica debe ser considerada en la formulación de un criterio general her-menéutico. Cf. Sentencia del Tribunal Supremo de España de 25 de mayo de 1945. Tal como indica la Comisión de Carta de Derechos en su informe, debemos descartar toda gradación, favoritismo o prejuicio al sopesar los méritos de causas judiciales que participen de la naturaleza de la actual. Al expresar nuestra inconformidad con el criterio de -que en casos de filiación como el presente la prueba debe ser “ro-busta y convincente” no estamos legislando, sino que estamos eliminando un aditamento puramente judicial que este Tri*192bunal había incorporado al estatuto. Rechazamos la inter-pretación restrictiva del artículo 125 del Código Civil y adoptamos una interpretación declarativa, que se limita a declarar lo que dice el estatuto, o sea, que debe probarse la posesión continua de estado, sin normas previas judiciales en cuanto a la clase de prueba requerida. En síntesis, esta-mos en desacuerdo con la aplicación automática a todos los casos de una regla restrictiva en cuanto al quantum de prueba requerido. Preferimos que en cada caso específico haya margen para la demostración de la verdad en cuanto a la filiación de un hijo, debiendo el juzgador asumir cabal-mente su delicada responsabilidad de aquilatar la prueba y resolver de acuerdo con la preponderancia de la evidencia, sin que su criterio esté subordinado a una regla mecánica y artificial.
 Examinemos la prueba presentada en este caso. De acuerdo con la prueba presentada por la parte demandante y creída por el tribunal a quo, en cuanto a la posesión de estado en sí, cuando la madre estaba en el hospital, el demandado le envió $10. En otra ocasión, el demandado le pidió a la madre, por conducto de una tercera persona, que le enviara a la niña para él reconocerla conjuntamente con su esposa. La demandante envió a la niña tres veces a casa del demandado y en una de esas tres ocasiones el demandado cogió a la niña en los brazos y la tuvo como dos horas. La esposa del demandado también decía que le dieran la niña a ella y al demandado para ellos reconocerla.
Considerada aisladamente, se podría alegar que esa prueba no era vigorosa ni robusta, bajo la regla que ha venido prevaleciendo en esta jurisdicción, y que ahora des-cartamos. Considerando el problema como uno de prepon-derancia de la prueba que sea creída por el tribunal inferior, en forma que no sea claramente errónea, y como" uno de búsqueda y demostración de la verdad, esa prueba debe ser considerada desde el punto de vista de las circunstancias totales de este caso. En primer término, el concepto de *193“posesión continua de estado”, en lo que se refiere al adje-tivo “continuo”, ha sido correctamente definido en Colón v. Sucn. A. J. Tristani, 44 D.P.R. 171, 181, en la forma, siguiente:
“. . . . El adjetivo continuo, dice Scaevola, tiene varias' acepciones, y en el caso del artículo 135 no puede tomarse en el de ‘sin interrupción’, sino en el de ‘cosa que sigue a otra’, determinándose así con el otro calificativo de ‘constante’, expre-sivo de perseverancia o repetición de actos. En nuestro con-cepto la palabra continuo debe interpretarse en el sentido de referirse a una serie de actos, a un conjunto de hechos ejecu-tados por la persona de quien se reclama el reconocimiento, y que sean bastantes, al examinarlos en globo, para constituir la posesión del estado de hijo natural. Una vez que esta serie de actos se ha realizado por un período razonable de tiempo, el padre no debe estar autorizado para revocar por sus actua-ciones posteriores el reconocimiento que antes hizo. Establecer un principio contrario equivaldría a autorizar al padre para dejar sin efecto hechos que hubieran podido bastar al hijo para obtener su reconocimiento, si la acción se hubiese ejercitado con anterioridad a la fecha en que quedaron interrumpidas las rela-ciones que antes mediaron entre ambos.”
En otras palabras, la continuidad se refiere a una serie de hechos que, aunque interrumpidos, estén relacionados entre sí y se manifiesten a través de un período razonable de tiempo. No existe una fórmula fija en cuanto a un número específico de hechos que puedan ser requeridos ni en cuanto a la duración del período de tiempo. En el caso de autos, la niña nació el 19 de diciembre de 1948 y la demanda se radicó el 19 de septiembre de 1949, o sea, nueve meses des-pués. Fué corto el período de tiempo en que se pudieron realizar los hechos que daban lugar a la posesión de estado. Pero la niña reclamante no debe ser penalizada por haber radicado su demanda con prontitud, y debemos considerar que si fueron relativamente pocos los actos del demandado y su familia, ello posiblemente se debió- a la fecha en que fué radicada la demanda. El caso podría ser distinto si *194transcurriesen varios años entre el nacimiento y la radi-cación de la demanda de filiación ya que, en ese caso, de realizarse originalmente algunos actos aislados por el padre, el silencio o la pasividad de este último durante uñ largo período de tiempo podrían implicar un repudio implícito de los actos originales.
Otra circunstancia particular de este caso se refiere al hecho de que el padre compareció en el litigio y declaró como testigo, negando sustancialmente que él hubiese realizado los actos que se le imputaban. Él tuvo una oportunidad razo-nable de tratar de demostrar que la reclamación era falsa, pero el tribunal sentenciador no le dió crédito a su testimo-nio ni al de sus testigos. Criterio esencial en esta clase de •casos es el de evitar reclamaciones fraudulentas en cuanto ral status de un hijo como miembro de una familia. Pero si ‘el propio padre tiene la oportunidad de comparecer, declarar y presentar prueba, quedan reducidas las probabilidades de alegaciones falsas de filiación. El hecho de que el testimo-nio y la prueba de un demandado no le hayan merecido cré-dito al tribunal, no desvirtúa la realidad de que existió la aptitud y oportunidad de rechazar la demanda y, por el con-trario, tal hecho le da más fuerza y vigor a la reclamación de la demandante. El caso podría ser distinto si los labios del padre hubiesen sido sellados por la muerte, no existiendo entonces condiciones completamente adecuadas para recha-zar una demanda de filiación.
Otro factor que singulariza este caso es el hecho de que se trata de una hija conocida anteriormente por adulterina. En esos casos, un padre casado, bajo determinado clima social, no está inclinado a hacer ostentación de su parentesco con respecto a tal clase de hijos. Esa renuncia constituye un factor relevante en cuanto a la posesión continua de estado, según lo ha aceptado la jurisprudencia, al señalar la diferencia en el trato de un hijo legítimo y uno natural. Sentencias del Tribunal Supremo de España de 26 de junio de 1903 y de 15 de junio de 1936.
*195Aunque técnicamente no se demostró que la madre y el demandado viviesen en concubinato, el tribunal a quo dió por probado que ellos tuvieron relaciones sexuales, hasta el punto de que el demandado visitaba a la madre dos veces en semana, quedándose con ella hasta por la madrugada y la mañana, y hubo prueba creída por la corte al efecto de que cuando ella estaba embarazada el demandado le dió $25 para que se extrajera la niña. Desde el punto de vista de la investigación judicial en cuanto a cuál es la verdad, tales hechos tienden a demostrar la realidad de la paternidad.
Todos esos factores tienden a demostrar que el concepto de posesión continua de estado no tiene un contenido fijo e invariable, sino que debe ser interpretado en forma diná-mica, de acuerdo con las realidades envueltas en cada caso. Aplicando tales normas, tenemos que llegar a la conclusión de que el tribunal a quo actuó correctamente al declarar con lugar la demanda.
No debemos terminar esta opinión sin hacer referencia a una noble expresión contenida en una opinión disidente del Juez Del Toro, en Ortiz v. Dragoni, 59 D.P.R. 14, 29, en donde dice:
“No deben existir hijos sin padre. No debe eludirse la responsabilidad que liga al que engendra un ser humano con el fruto de su acto. Una vez que se demuestre la paternidad y que esa paternidad ha sido reconocida de alguna manera por el padre, no debe permitirse que el egoísmo, que las relaciones de familia, que las graves consecuencias materiales y morales que ello generalmente trae consigo, anulen el primer impulso espontáneo a virtud del cual se dejó oír la voz de la naturaleza misma, porque esa primera actuación es la que entraña la ver-dad y la justicia.”
No obstante las diferencias de criterio que surgen de la exposición de esta opinión y de la opinión del Juez Asociado Sr. Negrón Fernández, una mayoría de este Tribunal — com-puesta del Juez Presidente Sr. Snyder y de los Jueces Aso-ciados Señores Negrón Fernández, Belaval y el infrascrito — ■ *196está conteste en que la regla sobre prueba robusta y convin-cente en casos de filiación es obsoleta, y debe ser descartada y se descarta de nuestra jurisprudencia.

Debe confirmarse la sentencia apelada.